Citation Nr: 0417686	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from May 1951 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2002, the veteran filed a notice of disagreement 
regarding the denial of service connection for hypertension, 
and, on that same document, raised the issue of entitlement 
to service connection for loss of use of a creative organ.  
Without any development of the issue, or the undertaking of a 
rating action , the RO issued a statement of the case (SOC) 
on this issue.  This issue is not ripe for Board 
consideration, and is referred to the RO for development and 
for other appropriate actions.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In July 2001, the veteran filed his claim for service 
connection for diabetes as secondary to presumed exposure to 
herbicides, and for service connection for hypertension as 
secondary to his diabetes.  A March 2002 rating decision 
granted service connection for diabetes and impotence as 
secondary to the diabetes but denied service connection for 
hypertension.  

In October 2002, the veteran filed his substantive appeal 
regarding the issue of service connection for hypertension.  
On that same document, the veteran expressed disagreement 
with the decision regarding his impotency.  He has not been 
provided a SOC regarding the impotency issue.  Under the 
present state of the record, the veteran is entitled to an 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

At the time of the veteran's March 2002 VA medical 
examination, the examiner remarked that the claims folder was 
not available for review.  However, the examiner did note the 
veteran's history of impotence.  No further examination of 
the penis was performed to determine any impairment, such as 
deformity.
 
The veteran's private treatment records show his diagnosis 
with hypertension and his provider's notation of erectile 
dysfunction.  Neither his private provider nor the VA 
examiners rendered opinions of the etiology of the veteran's 
hypertension.  Further, the medical evidence of record does 
not show clinical confirmation of erectile dysfunction.  Only 
the veteran's history is recorded.  The Board also notes that 
the veteran has eschewed both drug therapy and prosthesis 
implant for his erectile dysfunction on the basis that prior 
testosterone injections did not alleviate his dysfunction.

The Board finds that this case requires additional 
development to complete appellate review of his claim.  The 
Board notes that the examiner at the March 2002 examination 
did not have access to the veteran's claim file.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names, 
addresses, and dates of treatment for any 
medical care providers, VA or non-VA, who 
treated the veteran for hypertension and 
erectile dysfunction/impotency.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard. 

2.  After the above is complete, the RO 
shall arrange appropriate examinations 
to determine the etiology of the 
veteran's hypertension and the nature 
and extent of his erectile dysfunction.  
As concerns the veteran's hypertension, 
request the physician to render an 
opinion as to whether it is at least as 
likely as not (probability of at least 
50 percent) that there is a causal 
relationship between the veteran's 
hypertension and his diabetes.  As 
concerns the veteran's erectile 
dysfunction, the appropriate diagnostic 
tests are to be ordered to confirm the 
presence or absence of erectile 
dysfunction/impotency.  The physician 
should render an opinion as to whether 
drug therapy or other treatment is 
likely to be beneficial to the veteran.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SSOC in light of all 
the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, the RO should issue the 
veteran a SSOC and, if all is in order, 
return the case to the Board for further 
appellate review.  Furthermore, a 
separate SOC addressing the issue of a 
compensable rating for impotency, based 
on an initial determination is to be 
prepared and sent to the veteran.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




